DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-10, 16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 9-10, and 14-15 of U.S. Patent No. 11,023,059. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patented claims and encompass all of the same limitations. The vertical overlap claimed is merely a recitation of what was implied in the patent as the shielding structure is claimed to be vertically interposed in the patent as well.
Claims 5 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10, and 14 of U.S. Patent No. 11,023,059 in view of Kim et al., US Patent Publication 2015/0109548. The patent claim does not recite “wherein a vertical distance between the touch line and the shielding structure is .
Instant Application
Patented Claim
1. A touch display device, comprising: a touch display panel; a touch electrode embedded in the touch display panel; a touch line electrically connected to the touch electrode; a data line disposed on a layer different from a layer where the touch line is disposed; a pixel electrode coupled to the data line; and a shielding structure vertically interposed between the touch line and the data line, and the shielding structure vertically overlaps at least partially both the touch line and the data line in a plan view.
1. A touch display device, comprising: a touch electrode embedded in a touch display panel; a touch line connected to the touch electrode; a data line at least partially overlapping the touch line; a pixel electrode coupled to the data line; and an electrically conductive shielding structure vertically interposed between the touch line through which a touch driving signal is provided to the touch electrode and the data line within a region where the touch line and the data line overlap each other in a plan view, wherein the shielding structure is electrically connected to the touch electrode, wherein the shielding structure is disposed between the data line and the touch line, and the shielding structure at least partially overlaps both the data line and the touch line in a plan view, wherein the data line is arranged in an identical direction to the touch line, wherein the touch line includes a contact portion and a non-contact portion, and a width of the contact portion is wider than a width of the non-contact portion, wherein the touch line is electrically connected to the touch electrode via a contact hole overlapping with the contact portion of the touch line.
2. The touch display device of claim 1, wherein the shielding structure is configured to receive a touch driving signal or a signal corresponding to a touch driving signal applied to the touch electrode.
1. A touch display device, comprising: a touch electrode embedded in a touch display panel; a touch line connected to the touch electrode; a data line at least partially overlapping the touch line; a pixel electrode coupled to the data line; and an electrically conductive shielding structure vertically interposed between the touch line through which a touch driving signal is provided to the touch electrode and the data line within a region where the touch line and the data line overlap each other in a plan view, wherein the shielding structure is electrically connected to the touch electrode, wherein the shielding structure is disposed between the data line and the touch line, and the shielding structure at least partially overlaps both the data line and the touch line in a plan view, wherein the data line is arranged in an identical direction to the touch line, wherein the touch line includes a contact portion and a non-contact portion, and a width of the contact portion is wider than a width of the non-contact portion, wherein the touch line is electrically connected to the touch electrode via a contact hole overlapping with the contact portion of the touch line.

14. The touch display device of claim 9, wherein the data line is configured to be applied with a data voltage modulated based on the touch driving signal for at least a portion of a period in which the touch driving signal is applied to the touch line.
4. The touch display device of claim 3, wherein the data voltage and the touch driving signal are configured to be supplied in a same period.
14. The touch display device of claim 9, wherein the data line is configured to be applied with a data voltage modulated based on the touch driving signal for at least a portion of a period in which the touch driving signal is applied to the touch line.
5. The touch display device of claim 1, wherein a vertical distance between the touch line and the shielding structure is greater than a vertical distance between the touch electrode and the pixel electrode.

6. The touch display device of claim 1, wherein the shielding structure is electrically connected to the touch electrode.
5. The touch display device of claim 1, wherein the shielding structure is connected to the touch electrode via at least one contact hole.
7. The touch display device of claim 1, wherein the shielding structure is disposed on a layer different from a layer where the touch electrode is disposed.
6. The touch display device of claim 1, wherein the one touch electrode is disposed on a layer different from the touch lines and the shielding structure, and wherein the touch electrode is connected to the touch line via a first contact hole and is connected to the shielding structure via a second contact hole.
8. The touch display device of claim 7, further comprising a first contact hole and a second contact hole, wherein the touch electrode is connected to the touch line via the first contact hole and is connected to the shielding structure via the second contact hole.
6. The touch display device of claim 1, wherein the one touch electrode is disposed on a layer different from the touch lines and the shielding structure, and wherein the touch electrode is connected to the touch line via a first contact hole and is connected to the shielding structure via a second contact hole.
9. The touch display device of claim 1, wherein the shielding structure is electrically insulated from the touch electrode.
15. The touch display device of claim 9, wherein the shielding structure is insulated from the touch electrode and configured to receive the shielding signal from a circuit outside of the touch driving circuit.
10. The touch display device of claim 1, wherein the touch line includes a contact portion and a non-contact portion, and a width of the contact portion is wider than a width of the non-contact portion.
1. A touch display device, comprising: a touch electrode embedded in a touch display panel; a touch line connected to the touch electrode; a data line at least partially overlapping the touch line; a pixel electrode coupled to the data line; and an electrically conductive shielding structure vertically interposed between the touch line through which a touch driving signal is provided to the touch electrode and the data line within a region where the touch line and the data line overlap each other in a plan view, wherein the shielding structure is electrically connected to themodulat touch electrode, wherein the shielding structure is disposed between the data line and the touch line, and the shielding structure at least partially overlaps both the data line and the touch line in a plan view, wherein the data line is arranged in an identical direction to the touch line, wherein the touch line includes a contact portion and a non-contact portion, and a width of the contact portion is wider than a width of the non-contact portion, wherein the touch line is electrically connected to the touch electrode via a contact hole overlapping with the contact portion of the touch line.
wherein a vertical distance between the touch line and the shielding structure is greater than a vertical distance between the touch electrode and the pixel electrode.
9. A touch display device, comprising: a data line; a touch line located at least partially overlapping the data line, the touch line configured to be controlled by a touch driving signal, wherein the touch driving signal is applied for sensing presence and absence of a touch on the touch display device; a touch electrode connected to the touch line; an electrically conductive shielding structure vertically interposed between the data line and the touch line through which the touch sensing signal is provided to the touch electrode, vertically overlapping respective parts of the data line and the touch line in a plan view, and configured to be applied with a shielding signal; and a touch load reduction layer disposed between the touch line and the shielding structure, the touch load reduction layer being an electrical insulator, wherein the shielding structure is disposed between the data line and the touch line, and the shielding structure at least partially overlaps both the data line and the touch line in a plan view, wherein the data line is arranged in an identical direction to the touch line, wherein the touch line includes a contact portion and a non-contact portion, and a width of the contact portion is wider than a width of the non-contact portion, wherein the touch line is electrically connected to the touch electrode via a contact hole overlapping with the contact portion of the touch line.
12. The touch display device of claim 11, wherein the shielding structure is configured to receive touch driving signal or a signal corresponding to a touch driving signal applied to the touch electrode.
10. The touch display device of claim 9, wherein the shielding signal corresponds to the touch driving signal.
13. The touch display device of claim 12, wherein the data line is configured to receive a data voltage modulated based on the touch driving signal.
14. The touch display device of claim 9, wherein the data line is configured to be applied with a data voltage modulated based on the touch driving signal for at least a portion of a period in which the touch driving signal is applied to the touch line.
14. The touch display device of claim 13, wherein the data voltage and the touch driving signal are configured to be supplied in a same period.
14. The touch display device of claim 9, wherein the data line is configured to be applied with a data voltage modulated based on the touch driving signal for at least a portion of a period in which the touch driving signal is applied to the touch line.
15. The touch display device of claim 11, wherein the shielding structure overlaps at least partially both the touch line and the data line in a plan view.
9. A touch display device, comprising: a data line; a touch line located at least partially overlapping the data line, the touch line configured to be controlled by a touch driving signal, wherein the touch driving signal is applied for sensing presence and absence of a touch on the touch display device; a touch electrode an electrically conductive shielding structure vertically interposed between the data line and the touch line through which the touch sensing signal is provided to the touch electrode, vertically overlapping respective parts of the data line and the touch line in a plan view, and configured to be applied with a shielding signal; and a touch load reduction layer disposed between the touch line and the shielding structure, the touch load reduction layer being an electrical insulator, wherein the shielding structure is disposed between the data line and the touch line, and the shielding structure at least partially overlaps both the data line and the touch line in a plan view, wherein the data line is arranged in an identical direction to the touch line, wherein the touch line includes a contact portion and a non-contact portion, and a width of the contact portion is wider than a width of the non-contact portion, wherein the touch line is electrically connected to the touch electrode via a contact hole overlapping with the contact portion of the touch line.

9. A touch display device, comprising: a data line; a touch line located at least partially overlapping the data line, the touch line configured to be controlled by a touch driving signal, wherein the touch driving signal is applied for sensing presence and absence of a touch on the touch display device; a touch electrode connected to the touch line; an electrically conductive shielding structure vertically interposed between the data line and the touch line through which the touch sensing signal is provided to the touch electrode, vertically overlapping respective parts of the data line and the touch line in a plan view, and configured to be applied with a shielding signal; and a touch load reduction layer disposed between the touch line and the shielding structure, the touch load reduction layer being an electrical insulator, wherein the shielding structure is disposed between the data line and the touch line, and the shielding structure at least partially overlaps both the data line and the touch line in a plan view, wherein the data line is arranged in an identical direction to the touch line, wherein the touch line includes a contact portion and a non-contact portion, and a width of the contact portion is wider than a width of the non-contact portion, wherein the touch line is electrically connected to the touch electrode via a contact hole overlapping with the contact portion of the touch line.
17. The touch display device of claim 16, further comprising: a pixel electrode coupled to the data line; and an insulating layer vertically interposed between the pixel electrode and the touch electrode, wherein a 

18. The touch display device of claim 16, wherein the shielding structure is configured to receive a touch driving signal or a signal corresponding to a touch driving signal applied to the touch electrode.
10. The touch display device of claim 9, wherein the shielding signal corresponds to the touch driving signal.
19. The touch display device of claim 18, wherein the data line is configured to receive a data voltage modulated based on the touch driving signal.
16. The touch display device of claim 9, wherein the data line is configured to be applied with a data voltage modulated based on the touch driving signal for at least a portion of a period in which the touch driving signal is applied to the touch line.
20. The touch display device of claim 19, wherein the data voltage and the touch driving signal are configured to be supplied in a same period. 

16. The touch display device of claim 9, wherein the data line is configured to be applied with a data voltage modulated based on the touch driving signal for at least a portion of a period in which the touch driving signal is applied to the touch line.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., US Patent Publication 2017/0017327 (provisional application 62/193787 was also incorporated by reference and is used for clarification) in view of Kim et al., US Patent Publication 2015/0109548.
Regarding independent claim 11, Chang et al. teaches a touch display device (described in abstract), comprising: 
a touch display panel (touch display device 600 of figure 6B); 
a touch electrode (common electrode 132 of figure 6B) embedded in the touch display panel (touch display device 600 of figure 6B); 
a touch line (touch signal line 120A of figure 6B) electrically connected (electrically connected as given in paragraphs 0038, 0094, and 0099) to the touch electrode (common electrode 132 of figure 6B); 
a data line (data line 106 of figure 6B) disposed on a layer different from a layer where the touch line (touch signal line 120A of figure 6B) is disposed (as depicted in figure 6B); 
a pixel electrode (pixel electrode 122 of figure 6B) coupled (via hole 128A3 of figure 6B) to the data line (data line 106 of figure 6B); and 
a shielding structure (conductive shielding layer 120B of figure 6B) vertically interposed between the touch line and the data line (figure 6B shows that the structure is disposed in the layers between the touch line 120A and data line 106).
Chang et al. does not teach wherein a minimum distance between the touch line delivering a touch signal to the touch electrode during a touch period and the shielding structure is greater than a minimum distance between the touch electrode and the pixel electrode.  
Kim et al teaches in figure 4B wherein a minimum distance (shown in figure 4B as the vertical distance) between the touch line (data line DL) delivering a touch signal to the touch electrode (as given in paragraphs 00051-0052) during a touch period period of signal transmission) and the shielding structure (shielding portions RxS1) is greater than a minimum distance (shown in figure 4B as the vertical distance) between the touch electrode (touch driving electrodes Tx) and the pixel electrode (pixel electrodes Px).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the structure layout taught by Kim et al. into the system of Chang et al. The rationale to combine would be to create a touch sensor that is simple to use, has less malfunctions, and enables the user to input without using an additional input device (paragraph 0006 of Kim et al.)
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., US Patent Publication 2017/0017327 (provisional application 62/193787 was also incorporated by reference and is used for clarification) in view of Kim et al., US Patent Publication 2015/0109548, further in view of Zhao, US Patent Publication  2017/0212626.
Regarding claim 12, Chang et al. and Kim et al. teaches the touch display device of claim 11. Chang et al. and Kim et al. does not teach wherein the shielding structure is configured to receive touch driving signal or a signal corresponding to a touch driving signal applied to the touch electrode. 
Zhao teaches wherein the shielding structure is configured to receive touch driving signal or a signal (paragraph 0030 describe the shielding signal) corresponding to (paragraph 0032 describes the correspondence of the signals, which saves the design space furthest and simplifies the signal transmission) a touch driving signal applied to the touch electrode (paragraph 0028 describe the touch driving signals).  
paragraph 0028 of Zhao) and to save the design space furthest and simplifies the signal transmission (paragraph 0032 of Zhao).
Regarding claim 13, Zhao teaches further the touch display device of claim 12, wherein the data line is configured to receive a data voltage modulated based on the touch driving signal (paragraph 0028 describes the application of the touch driving signal on the lines to perform the display driving).  
Regarding claim 14, Zhao teaches further the touch display device of claim 13, wherein the data voltage and the touch driving signal are configured to be supplied in a same period (paragraph 0028 describes the application of the touch driving signal on the lines to perform the display driving).  
Regarding claim 15, Zhao teaches further the touch display device of claim 11, wherein the shielding structure (paragraphs 0007 and 0029 explain that “shielding electrodes 04 located between the respective self-capacitance electrodes 01 and the layer where the data lines 03 locate is arranged. The orthogonal projection of the shielding electrodes 04 on the array substrate shields the overlapping area of the self-capacitance electrodes 01 and the data lines 03”) overlaps at least partially both the touch line and the data line in a plan view (figures 4a and 4b show the overlapping in a plan view).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, taken alone or in combination, teaches the combination of limitations including “wherein a thickness of the insulating layer is smaller than a thickness of the touch load reduction layer” as claimed in claim 17.
Response to Arguments
Applicant's arguments filed 1/3/22 have been fully considered but they are not persuasive. 
Applicant contends that the terminal disclaimer filed overcomes the double patenting rejections. The examiner disagrees. The terminal disclaimer was not properly filed and approved so the double patenting rejection is maintained.
Applicant contends that the prior art does not teach the amended features, rendering the claim to be allowable, as Kim dies not teach the same vertical distance relationships previously claimed. The examiner disagrees. These features were not previously claimed and have now ben appropriately rejected in view of Kim et al. above. Kim et al teaches in figure 4B wherein a minimum distance (shown in figure 4B as the vertical distance) between the touch line (data line DL) delivering a touch signal to the touch electrode (as given in paragraphs 00051-0052) during a touch period (period of signal transmission) and the shielding structure (shielding portions RxS1) is greater than shown in figure 4B as the vertical distance) between the touch electrode (touch driving electrodes Tx) and the pixel electrode (pixel electrodes Px).
Applicant contends that claims 1 and 16 are allowable as they differentiate over the prior art. The examiner disagrees. The claims were rejected under double patenting and thus the prior art analysis is moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang et al., US Patent Publication 2017/0017327 (provisional application 62/193787 was also incorporated by reference and is used for clarification) in view of Nakanishi, US Patent Publication 2017/0371464 and Zhao, US Patent Publication 2017/0212626 were discussed in the previous office action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627